On September 25, 1989, the Defendant was sentenced to forty (40) years at the Montana State Prison for the offense of Deliberate Homicide, a Felony. For using a firearm while engaged in the commission of the offense of Deliberate Homicide, the defendant shall serve a period of ten (10) years at Montana State Prison. This sentence shall be served consecutively to the sentence imposed for Deliberate Homicide. The Defendant is ineligible for parole for a period of seventeen (17) years. The defendant shall pay restitution in the amount of $1,661.10 to the Crime Victims Unit of the Board of Crime Control. The defendant shall participate and successfully complete the alcohol treatment program at the Montana State Prison and shall belong to Alcoholic’s Anonymous. The defendant shall receive credit for 160 days previously served.
On March 25, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and represented Stephen Roberts, Attorney at Law from Bozeman. The state was represented by Martin Lambert, Deputy County Attorney from Bozeman, Montana.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, there was a split decision of the Sentence Review Board. Judge Warner and Judge Lympus voted to affirm the sentence as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
In reviewing Judge Olson’s letter, he expressed he would not object to a reduction by the Sentence Review Board and would five with that decision. This decision was a difficult one, but it was based squarely on the evidence and in view of the magnitude of the crime the sentence imposed is appropriate.
Hon. John Warner and Hon. Ted Lympus, Members.